Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
August 27, 2019.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-18-01100-CV



                        IN RE GLADYS CRUZ, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              247th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-38675

                         MEMORANDUM OPINION

      On December 28, 2018, relator Gladys Cruz filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221 (Supp.); see also Tex.
R. App. P. 52. In the petition, relator asks this court to compel the Honorable John
Schmude, presiding judge of the 247th District Court of Harris County, to vacate his
September 21, 2018 Temporary Orders in a Suit to Modify Parent-Child
Relationship.

      On August 14, 2019, relator filed a motion stating that the trial court issued
orders resolving the issues as presented in her petition for writ of mandamus, and
asks this court to dismiss her petition.

      We GRANT the motion and DISMISS relator’s petition for writ of
mandamus.


                                           PER CURIAM

Panel consists of Justices Christopher, Hassan, and Poissant.




                                            2